DETAILED ACTION
This action is in response to communications received on 4/24/2020, a response to a restriction requirement filed 11/12/2021 and an Examiner’s interview conducted 12/15/2021.  Claims 1 and 6 were selected in response to a restriction requirement.  Claims 1 and 6 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 4/24/2020 are acknowledged.
Foreign Priority/Provisional
Foreign priority to 11/7/2017 is acknowledged.
Restriction
Applicant’s acknowledgement of the restriction requirement without traversal is accepted.  Accordingly, the restriction is made FINAL.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this Examiner’s amendment was given in a telephone interview with Sameer Gokhale on 12/15/2021.


Claim 1 (Currently Amended)[[:]]. A communication terminal which transmits an encrypted text to another communication terminal via a server apparatus, the communication terminal comprising: 
processing circuitry configured to:

perform a determination to newly generate a message key for encrypting a message when transmission of the encrypted text is a first transmission after the session key is first generated or updated; 
perform a determination to reutilize a previous message key when transmission of the encrypted text is not a first transmission after the session key is first generated or updated;

when the processing circuitry performs 
the message key to be reutilized in association with a message key identifier when the processing circuitry performs the determination [[is]] to reutilize [[the]] a previous message key; 
n encrypted message 
n encrypted message key s re-encryption using the session key and the generated message key 
encrypted message key encrypted message encrypted message , wherein the group identifier identifies a group to which the communication terminal belongs.

Claim 6 (Currently Amended). A non-transitory computer readable medium that stores a program for causing a computer to function as [[the]] a communication terminal comprising:
processing circuitry configured to:
	transmit an encrypted text to another computer terminal via a server apparatus;
store a session key which is shared with the other communication terminal and which is not shared with the server apparatus; 
perform a determination to newly generate a message key for encrypting a message when transmission of the encrypted text is a first transmission after the session key is first generated or updated; 
perform a determination to reutilize a previous message key when transmission of the encrypted text is not a first transmission after the session key is first generated or updated;
generate the message key when the processing circuitry performs the determination to newly generate a message key; 
store the message key to be reutilized in association with a message key identifier when the processing circuitry performs the determination to reutilize a previous message key; 
generate an encrypted message text based on a common key cryptosystem using the message and the generated or stored message key; 
generate an encrypted message key text based on a common key cryptosystem which performs re-encryption using the session key and the generated message key where the result of the determination is to newly generate a message key; and 
transmit a group identifier, the encrypted message key text, and the encrypted message text to the server apparatus where the result of the determination is to newly generate a message key, and transmit the group identifier, the message key identifier and the encrypted message text to the server apparatus where the result of the determination is to reutilize the message key, wherein the group identifier identifies a group to which the computer belongs.

Allowable Subject Matter
Claims 1 and 6 are allowed in light of the Examiner’s reasons for allowance below and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 6 are allowed for reasons explained below: 
Newly amended independent claims 1 and 6 are allowed because the prior art Moscaritolo (US 8,954,740) and Felsher (US 8,904,181), alone or in combination, fails to anticipate or render obvious the claimed invention.
Moscaritolo (prior art on the record) teaches a method for session key proxy decryption.  The method comprises a server receiving identifying information of a user of a client device which is encrypted with a session key, which is further encrypted with a public key of a group.  The server determines whether the user is a member of the group by determining an identifier of a group key using the encrypted session key.  If 
Felsher (prior art on the record) teaches a method for performing secure multiparty communication.  The method comprises transmitting communications between two parties using an intermediary where the intermediary is unable to decrypt the communications it transmits between the parties.  The sending party has a session key comprising a public-private session key pair.  The public portion of the session key is transmitted by the by the recipient to the intermediary, which stores the public session key and multiplies it by the private key for the existing ciphertext message.  The intermediary does not have access to the private session key of the recipient and cannot decrypt the ciphertext message.  A user generates a new session public-private key pair for each session.  Felscher does not teach transmit a group identifier, the encrypted message key text, and the encrypted message text to the server apparatus where the result of the determination is to newly generate a message key, and transmit the group identifier, the message key identifier and the encrypted message text to the server apparatus where the result of the determination is to reutilize the message key, 
None of the prior art of record cited above, or in the newly filed information disclosure statements, teaches all the combination of non-obvious features of claims 1 and 6 of the present invention: 
“store a session key which is shared with the other communication terminal and which is not shared with the server apparatus;” “perform a determination to newly generate a message key for encrypting a message when transmission of the encrypted text is a first transmission after the session key is first generated or updated;” “perform a determination to reutilize a previous message key when transmission of the encrypted text is not a first transmission after the session key is first generated or updated;” “generate the message key when the processing circuitry performs the determination to newly generate a message key;” “store the message key to be reutilized in association with a message key identifier when the processing circuitry performs the determination to reutilize a previous message key;” “generate an encrypted message text based on a common key cryptosystem using the message and the generated or stored message key;” “generate an encrypted message key text based on a common key cryptosystem which performs re-encryption using the session key and the generated message key where the result of the determination is to newly generate a message key; and transmit a group identifier, the encrypted message key text, and the encrypted message text to the server apparatus where the result of the determination is to newly generate a message key, and transmit the group identifier, the message key identifier and the encrypted message text to the server apparatus where ”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1 and 6 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438